DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Licardie (US 2016/0147595) in view of Lou (US 2016/0165514) and Jiang (US 2009/0186658).

2.	Licardie teaches an antenna array for a multi-user multi-input multi-output antenna array system for point-to-point rural radio communication comprising: at least two receive antennas at an end user's location (Licardie, ¶0039), at least two transmit antennas on a transmission tower, with the transmit antennas spaced from each other in the vertical plane (Licardie, ¶0039. Furthermore, it is obvious and well-known to arrange the antenna in such manner for the purpose of extending transmission range – see Lou US 2016/0165514 for example ¶0024. Therefore, it would have been ), wherein, the receive antennas are in line of sight of the transmit antennas (Licardie, Fig. 2 120 130), the receive antennas are separated from the transmit antennas on the order of kilometers in a rural area (Licardie, 165), the transmit antennas are connectable to one side of a communications link and, the receive antennas are connectable to the other side of a communications link, thereby optimizing the antenna array for multi-user multi-input multi-output performance in the rural area (Licardie, Fig. 1 item 105 110).
	While Licardie in view of Lou teaches two transmit and receiving antenna spaced each other it doesn’t explicitly mention the spaced with each other on the order of symbol wavelength.  Jiang teaches that spacing an antenna from each other in order of symbol wavelength (Jiang, ¶0007). 

Therefore, taking the combined teaching of Licardie, Lou and Jiang as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving performance of the communication system by delivering communication content more efficiently. 

3.	Claims 9 & 12 are similarly rejected as claim 1 for obviousness reason discussed above.

3.	Claims 2-8, 10-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Licardie (US 2016/0147595) in view of Lou (US 2016/0165514) and Jiang (US 2009/0186658), and further in view of Emami (US 2017/0029107)

4.	As per claim 2, Licardi in view of Lou and Jiang teaches the antenna array of claim 1, wherein the receive antennas are spaced from each other on the order of symbol wavelengths in the vertical plane (Licardie, Fig. 1 item 130. Furthermore, it would have been obvious and well known to implement an optimum spacing between antennas for the purpose of efficient operation of communication system – see Emami US 2017/0029107 for example ¶0042).

5.	Claim 15 is similarly rejected as claim 2 for obviousness reason discussed above.

6.	As per claim 3, Licardi in view of Lou, Jiang and Emami teaches the antenna array of claim 1, wherein the receive antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths (Emami, ¶0042).

7.	As per claim 4, Licardi in view of Lou, Jiang and Emami teaches the antenna array of claim 1, wherein the transmit antennas are spaced from each other by a Euclidean distance on the order of symbol wavelengths (Emami, ¶0042).



9.	Claims 10 & 16 are similarly rejected as claim 5 for obviousness reason discussed above.

10.	As per claim 6, Licardi in view of Lou, Jiang and Emami teaches the antenna array of claim 5, wherein the half symbol wavelengths are selected from the group consisting of about 0.5, about 1.5 and about 2.5 symbol wavelengths (Emami, ¶0042).

11.	Claims 11, 13 & 17 are similarly rejected as claim 6 for obviousness reason discussed above.

12.	As per claim 7, Licardi in view of Lou, Jiang and Emami teaches the antenna array of claim 1, wherein the number of the receive and transmit antennas is the same and selected from the group consisting of 3, 4, 5, 6, 7 and 8 (Jiang, ¶0163).

13.	Claim 14 is similarly rejected as claim 7 for obviousness reason discussed above.

14.	As per claim 8, Licardi in view of Lou, Jiang and Emami teaches the antenna array of claim 1, wherein the spacing for the receive and transmit antennas Is in the range of 0.1 to 10 symbol wavelengths (Jiang, ¶0007).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637